Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 23, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  149862                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  GEORGE C. McDONELL, SR., Individually and                                                                          Justices
  as Trustee of the GEORGE C. McDONELL, SR.,
  REVOCABLE LIVING TRUST,
                Plaintiff-Counterdefendant-
                Appellant,
  v                                                                SC: 149862
                                                                   COA: 315343
                                                                   Newaygo CC: 11-019743-CH
  CHERRI A. ERICKSON,
             Defendant-Counterplaintiff-
             Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 26, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 23, 2015
           s0416
                                                                              Clerk